PER CURIAM.
On Judge Kaufman’s well reasoned opinion below, D.C.S.D.N.Y., 156 F.Supp. 484, we affirm his holding that there is no present controversy between the parties as to the patents involved in the dismissed counterclaim. Defendants stress here the close factual relation between five of these patents and the patents alleged in plaintiffs’ complaint to be infringed. Should the scope or the validity of any of these patents be relevant to the charges made in the complaint, surely these matters can be litigated under the present pleadings or under such amendments to the pleadings as are not precluded by Judge Kaufman’s order.
Affirmed.